06/04/2020



                                                                                      Case Number: DA 20-0117




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Supreme Court Cause No. DA 20-0117

                                           )
DEPARTMENT OF LABOR &                      )
INDUSTRY, ex rel.: David A.                )
Stevenson,                                 )
                                           )      ORDER GRANTING
               Petitioner/Appellee,        )      EXTENSION OF TIME TO
                                           )      FILE APPELLANTS’
               vs.                         )      OPENING BRIEF
                                           )
LEPROWSE CONSTRUCTION, INC.,               )
and LEPROWSE CONTRACTING, INC.,            )
Montana Corporations action as joint       )
employers,                                 )
                                           )
               Respondents/Appellants,     )
                                           )

       PURSUANT to the Amended Appellants’ Second Unopposed Motion for Extension of

Time to File Appellants’ Opening Brief, and for good cause appearing

       IT IS HEREBY ORDERED that Appellants shall have to and including June 23, 2020, to

file and serve their Opening Brief.

       DATED:                                             .



                                           By




ORDER GRANTING EXTENSION OF TIME TO FILE APPELLANTS’ OPENING
                                                      Electronically signed by:
BRIEF--pg. 1                                             Laurie McKinnon
                                                                       Justice, Montana Supreme Court
                                                                                 June 4 2020